Citation Nr: 1702690	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-06 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include major depression, to include as secondary to left and right foot disabilities.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to March 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed a timely notice of disagreement (NOD) in July 2011.  A statement of the case (SOC) was issued in December 2012.  The Veteran's March 2013 VA Form 9 appeal was initially found untimely, but eventually determined by the RO to be construed as timely due to timely requests by the Veteran for an extension of time to respond to the SOC.  The appeal was transferred to the Board by a January 2016 VA Form 8 Certification of Appeal.  

The Veteran has indicated his belief that the RO's finding that the VA Form 9 was untimely before determining that it should be construed as timely means that the claims should be adjudicated by the RO again prior to being transferred to the Board.  However, as the Board is remanding the underlying claims for additional development, the Veteran is not prejudiced by the Board taking jurisdiction.
 
Although the Veteran requested a hearing in several letters, he withdrew that request in a February 2016 statement.  38 C.F.R. § 20.702(e).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination regarding the Veteran's feet was conducted in October 2012.  The examiner provided a negative opinion for both feet, stating that although the Veteran has multiple complaints of foot pain and treatment in his service treatment records (STRs), there was no follow up or treatment for his feet in the past thirty years.  This opinion is inadequate.  The examiner references but does not fully discuss the Veteran's competent statement that he has experienced foot pain since service.  This is of particular concern because the Veteran's report of continuous foot pain weighs in favor of a positive medical opinion, but seems to have been disregarded without explanation.  Lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the examiner erroneously indicated that the Veteran did not seek treatment for his feet for thirty years.  The Veteran reported foot trouble in his March 1982 separation report of medical history.  His post-service medical records indicate foot pain as early as March 1999.  The Veteran went on to seek treatment for his feet on many occasions thereafter.  The record thus does not reflect a gap of thirty years between service and an attempt to seek medical treatment for symptoms of a foot disability.  Upon remand, a supplemental opinion should be obtained that considers the Veteran's medical treatment records as well as his competent report of foot pain since service.  

A VA examination has not been conducted regarding an acquired psychiatric disability.  The Veteran's post-service treatment records contain many notations related to a psychiatric disability during and shortly before the claims period, including a November 2010 notation of recurrent mild major depressive disorder, fulfilling the requirement of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran contends that he suffered from a psychiatric disability due to childhood abuse that was not identified by the military upon entrance into service and was made worse by his difficulty adapting to military life and his foot pain.  He asserts that his misconduct in service, which is documented in his personnel records, was a symptom of that psychiatric disability.  The Veteran believes that the failure to refer him for psychiatric treatment as well as the rigors of military life are in-service events that permanently aggravated his acquired psychiatric disability.  He also maintains that his foot disabilities, for which he is seeking service connection, also aggravate his psychiatric disability.  He contends that his aggravated psychiatric symptoms have continued since service, which is an indication that his psychiatric disability may be associated with service sufficient to meet the low threshold requiring VA to obtain a medical examination.  As there is no medical opinion addressing the relationship of military service to the Veteran's psychiatric disability, as well as to left and right foot disabilities, there is insufficient medical evidence to make a decision on this claim.  Therefore, VA must attempt to obtain a medical opinion in this matter upon remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has stated in a letter received in May 2011 that in or about April or May 1982, the Veteran got a job at R.D. that required too much standing and walking, so after a while he was placed in a position that limited the amount of time he spent on his feet.  Shortly thereafter, he got a job with BIF C. that limited the amount of time on his feet.  An attempt should be made to request any records from these former employers that might relate to the Veteran's request for accommodation or a change in duties related to his foot pain.  

The Veteran submitted a May 2012 letter in which he expressed concern that VA does not have all of his relevant records, specifically SCRs, I-60s, and letters from 1999 to the present.  While the record does contain voluminous treatment records from the TDCJ and CMC, in the interests of obtaining all records identified by the Veteran, an attempt should be made to specifically request SCRs, I-60s, and medical letters related to the Veteran's treatment.  VA should also attempt to obtain update records from CMC/Michael Unit Infirmary as per May 2012 VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs. 

In the May 2012 letter the Veteran also requested that VA obtain records from the Office of  Disability and International Operations, the Board of Pardons and Paroles, Dr. D.B., and Montgomery County Criminal Justice Center.  The Board notes that a November 2011 record request made to the Board of Pardons and Parole received a negative response that was recorded in a handwritten note on the letter in December 2011, that VA sent out two requests for records from the Office of Disability and International Operations in November 2011 and January 2012 without response, and that a December 2010 notation on a letter received in November 2010 indicates that the records of Dr. D.B. and Montgomery County are part of the TDCJ records.   A November 2011 letter from VA informed the Veteran that action on the Veteran's claims was delayed pending receipt of information from Office of Disability and International Operations, Board of Pardons and Paroles, and TDCJ CID Health Services Division, and requested the Veteran to provide any of these records in his possession.  The Board notes that while this letter states that VA is waiting for information from these groups, it does not specifically state that they were unable to obtain the records they requested.  The Board also notes that the TDCJ records were ultimately obtained.  In light of the Veteran's June 2012 letter, it appears that the November 2011 letter has not adequately informed the Veteran of VA's unsuccessful attempts to obtain his records.  The Board notes that the record also does not reflect that the Veteran was notified with specificity of a September 2010 negative response from Parole Office Houston 6, a September 2010 negative response from Dr. K.G., an October 2010 report noting a verbal negative response from B. College, or a January 2012 negative response from University Medical Center.  Upon remand, VA should send the Veteran a letter clearly informing him of VA's unsuccessful efforts to obtain records from the Office of Disability and International Operations, the Board of Pardons and Paroles, University Medical Center, Parole Office Houston 6, Dr. K.G., and B. College in compliance with 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a letter that informs him of (1) VA's inability to obtain records from the Office of Disability and International Operations, the Board of Pardons and Paroles, University Medical Center, Parole Office Houston 6, Dr. K.G., and B. College; (2) what steps were taken to obtain the records; and (3) that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B); 38 C.F.R. § 3.159(e).

2.  After obtaining any necessary authorization, attempt to obtain SCRs, I-60s, and letters from the TDCJ as referenced in a June 2012 letter; updated medical records from CMC/Michael Unit Infirmary per May 2012 VA Forms 21-4142, Authorization and Consent to Releases Information to the Department of Veterans Affairs; and any employment records from R.D. and BIF C., the employers identified in the Veteran's May 2011 letter, that relate to the Veteran's request for a new position to accommodate his trouble standing and walking due to his foot disabilities.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

3.  After completing all of the above development, forward the claims file to an appropriate VA clinician who has not given an opinion on this matter before.  After reviewing the claims file, the clinician is asked to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left foot disability is caused by or incurred in his military service?

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right foot disability is caused by or incurred in his military service?

Any opinion offered must be supported by a complete rationale.  The clinician must discuss the Veteran's competent statement that he has experienced foot pain since service, but that he was financially unable to seek medical treatment.  The clinician is advised that an absence of medical records alone is not sufficient to find that the Veteran's report of foot pain since service is not credible.  The clinician is also advised that the Veteran's post-service treatment records indicate foot pain as early as March 1999.  Therefore, the October 2012 examiner's assertion that the Veteran did not seek treatment for foot symptoms for thirty years after service is incorrect.

4.  After performing instructions 1-2, schedule the Veteran for a psychiatric examination with an appropriate examiner.  Please note that the Veteran is currently incarcerated, and the RO/AOJ must contact the facility in which the Veteran is incarcerated to coordinate the examination.  

The examiner is asked to perform any necessary tests, and provide the following opinions: 

i) On the basis of the record, can it be concluded that clear and unmistakable evidence establishes that the Veteran has an acquired psychiatric disability that pre-existed his entry into active military service?  If so, identify the clear and unmistakable evidence.

ii) If it is found that clear and unmistakable evidence demonstrates that an acquired psychiatric disability did pre-exist service, does clear and unmistakable evidence establish that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?  If so, identify the clear and unmistakable evidence.

iii) If it is NOT found that clear and unmistakable evidence demonstrates that an acquired psychiatric disability pre-existed service, or if clear and unmistakable evidence does not show that a pre-existing psychiatric disability did NOT undergo a permanent worsening beyond the normal progression during service, is it at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disability that is related to or had its onset during service?  

iv) Is it at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disability is caused or aggravated by (worsened beyond the natural progression) the Veteran's foot disabilities?

Any opinion offered must be supported by a complete rationale.  The examiner must specifically discuss the Veteran's assertion that the rigors of military life as well as his in-service foot pain caused or aggravated a psychiatric disability, and that his in-service incidents of misconduct were psychiatric symptoms that should have been identified and treated by the military.  

5.  After completing all of the above development, 
readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



